Clarkson, J.'
This ease is governed by the decision this day filed in the action o£ New York Life Insurance Co. v. C. T. Lassiter and wife, Eunice M. Lassiter, ante, 156.
Erom the view we take of the matter it is unnecessary to consider the other contentions set forth in the agreed statement of facts as to the marketability of the title. We do not think the plaintiff can deliver to the defendant a marketable title — a good and indefeasible title in fee simple. The reasons therefor are fully set forth in the case above cited.
The judgment of the court below is
Affirmed.
Devin, J., took no part in the consideration or decision of this case.